                                          Case 2:20-cv-00724-RFB-NJK Document 10 Filed 06/05/20 Page 1 of 2



                                      1

                                      2

                                      3

                                      4

                                      5

                                      6

                                      7

                                      8                                 UNITED STATES DISTRICT COURT
                                                                             DISTRICT OF NEVADA
                                      9

                                     10   CECELIA BARO,                                          Case No.: 2:20-cv-00724-RFB-NJK
                                     11            Plaintiff,                                    Compl. Filed: April 22, 2020
3993 Howard Hughes Pkwy, Suite 600




                                     12   vs.                                                    ORDER GRANTING
                                                                                                 AMENDED STIPULATION TO
                                     13   THE RETAIL EQUATION,                                   EXTEND THE RETAIL
                                                                                                 EQUATION’S TIME TO
Las Vegas, NV 89169-5996




                                     14            Defendants.                                   RESPOND TO COMPLAINT
                                     15                                                                  (FIRST REQUEST)
                                     16

                                     17

                                     18            This Stipulation to Extend Defendant The Retail Equation’s Time to Respond to

                                     19   Complaint is made by and between Plaintiff Cecelia Baro (“Plaintiff”) and Defendant The

                                     20   Retail Equation (“TRE”) through their respective counsel, in light of the following facts:

                                     21                                            RECITALS

                                     22            A.      Plaintiff filed the Complaint (“Complaint”) against TRE on or about April

                                     23   22, 2020.

                                     24            B.      TRE was served with the Complaint on or about April 28, 2020.

                                     25            C.      TRE’s deadline to respond to the Complaint was May 19, 2020,

                                     26            D.      On May 13, 2020, the parties agreed that TRE could have through June 15,

                                     27   2020, to respond to the Complaint in order to give TRE time to investigate Plaintiff’s

                                     28   claims and prepare a proper response, and for the parties to discuss a potential resolution


                                          111428671.1
                                          Case 2:20-cv-00724-RFB-NJK Document 10 Filed 06/05/20 Page 2 of 2



                                      1   of this matter. (See Ex. A, Email exchange between Chris Jorgensen, counsel for TRE and
                                      2   Matt Knepper, counsel for plaintiff.)
                                      3            E.    TRE prepared the original stipulation and order and e-mailed it to plaintiff
                                      4   counsel for review and approval on May 15, 2020. TRE e-mailed again on May 27. In
                                      5   the interim the secretary for Mr. Jorgensen, Annette Jaramillo also called several times
                                      6   seeking approval for the stipulation. However TRE counsel was unaware that the office
                                      7   arrangement of plaintiff counsel was in transition and counsel was not receiving these e-
                                      8   mails and phone calls. On June 1, 2020, Mr. Jorgensen made contact with Mr. Miles
                                      9   Clark who is associated with Mr. Knepper and was able to connect with Mr. Knepper and
                                     10   get his approval to insert his electronic signature. The delay was not intentional nor for
                                     11   the purpose of creating additional delay. It was simply an inadvertent administrative
3993 Howard Hughes Pkwy, Suite 600




                                     12   error.
                                     13            F.    There is good cause to grant this stipulation because TRE requires
Las Vegas, NV 89169-5996




                                     14   additional time to investigate Plaintiff’s claims and prepare a proper response, and the
                                     15   parties require additional time to consider a resolution of this matter.
                                     16            G.    This stipulation is filed in good faith and not intended to cause delay.
                                     17            H.    Pursuant to Local Rule IA 6-2 and Local Rule 7.1, Plaintiff and TRE
                                     18   respectfully request that the Court extend TRE’s time to respond to Plaintiff’s Complaint
                                     19   through June 15, 2020.
                                     20                                           STIPULATION
                                     21            NOW, THEREFORE, Plaintiff and TRE hereby stipulate and agree that TRE has
                                     22   up to and including June 15, 2020, to file a response to Plaintiff’s Complaint.
                                     23   ///
                                     24   ///
                                     25   ///
                                     26   ///
                                     27

                                     28

                                                                                            2
                                          111428671.1
